Citation Nr: 1812229	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1970 to September 1970.

These matters come before the Board of Veterans' Affairs (VA) on appeal from a May 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. 

The May 2010 rating decision continued a 30 percent rating for PTSD.  The Veteran filed a timely Notice of Disagreement in July 2010.  In a November 2013 rating decision, the RO increased the Veteran's disability rating for PTSD from 30 percent to 50 percent.  As this rating does not provide the maximum benefit available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A total disability rating based on individual unemployability (TDIU) is for consideration because the Veteran has asserted that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas such as work, family relationships, judgement, thinking, and mood. 

2.  The Veteran's service-connected disabilities combined preclude substantially gainful employment


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1-4.16, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2017).  PTSD is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2017).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2017). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

An additional factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  However, the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability.  "Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice."  79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  Nevertheless, the Board will consider the Veteran's GAF score in its assessment as the Veteran was initially service connected under the DSM-IV guidelines.  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 45 at worst, to 48 at best.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran received a VA examination in December 2009.  The VA examiner noted the Veteran was experiencing a slow emergence of worsening PTSD symptoms over the past 4 to 5 months.  The Veteran had intrusive memories and flashbacks.  The Veteran had a good relationship with his spouse, adult children, and 4 good friends.  The Veteran enjoyed spending time with his friends and enjoyed hunting.  There was conflicting evidence presented for why the Veteran had recently been laid off; it was not clear if the Veteran was laid off for economic reasons or due to the stress of the job being too much for the Veteran.  

The December 2009 VA examiner noted the Veteran's previous GAF scores.  A September 2009 VA treatment record noted the Veteran's GAF score at 48.  A private examiner in October 2009 noted the Veteran's GAF score at 45.  The December 2009 VA examiner also concluded the Veteran's GAF score was 45.  The VA examiner based this score on the Veteran's mild to severe psychiatric symptoms that caused functional impairment.  Specifically, the VA examiner noted functional changes such as increased social withdrawal, isolation, suspiciousness, and increased distraction due to intrusive memories.  Further, the VA examiner noted the Veteran's occupational functioning was affected as the Veteran's work efficiency decreased due to the intrusive memories and the Veteran got into more verbal altercations at work. 

The evidence of record also contains a private opinion from June 2010.  The private examiner also noted that over the past year the Veteran's symptoms have been exacerbated.  The examiner noted that despite compliance with treatment, the Veteran's severe and persistent PTSD symptoms interfered with all aspects of his life.  The private examiner noted the Veteran had intrusive memories, flashbacks, nightmares, feelings of detachment, hypervigilance, irritability, and decreased participation in activities.  The private examiner noted the Veteran's occupational difficulties were due to his concentration problems, instability, fear of losing control of his anger, and fear of injuring someone.  The Veteran was also isolated from his family in the past year.  The private examiner concluded the Veteran's current condition was significantly worse. 

The Veteran's most recent VA examination was in December 2014.  The VA examiner opined the Veteran experienced occupational and social impairments with deficiencies in most areas such as family, relationships, judgement, thinking, and mood.  The Veteran continued to experience severe interpersonal dysfunction; he was disconnected from his wife and isolated from his family.  The VA examiner noted the Veteran quit working five years ago due to his PTSD because the Veteran became increasingly overwhelmed and had difficulty managing his anxiety.  The Veteran did not have suicidal or homicidal ideations.  The VA examiner noted there was no change in the Veteran's diagnosis and concluded the Veteran did not pose a risk to himself or others. 

The Veteran's VA treatment records show that his PTSD symptoms are consistent with what was reported by the examiners.  The Board notes during the appeal period the Veteran did not express homicidal or suicidal ideation; however, the Veteran noted that part of the reason he quit his job was from fear he would hurt another employee.  The evidence also includes lay statements from the Veteran describing his worsening PTSD symptoms and specifically how they have prevented him from working for the past 4 years.  

The preponderance of the evidence warrants an increase in the Veteran's rating to 70 percent.  The Veteran's PTSD was part of the reason for leaving his job because his intrusive memories interfered with his concentration.  Additionally, while the Veteran denied homicidal ideation, he left his job partly because he was worried about hurting his coworkers.  The Board also notes the Veteran's PTSD has caused social impairment.  The Veteran has become disconnected and isolated from his family.  He has also experienced increased suspiciousness, hyperarousal, and hypervigilance.  Nevertheless, based on the Veteran's symptoms the Board does not find a rating higher than 70 percent is warranted.  The Board notes that even though the Veteran expressed concern that he would harm his co-workers, the VA examiner found that he was not a risk to himself or others.  Self-harm is contemplated by the 100 percent criteria.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Veteran has not harmed himself and has not been deemed a risk to himself.  Further, his concern over harming his co-workers is not of the severity needed to result in total occupational and social impairment.  While the Board acknowledges the Veteran has occupational and social impairment, his symptoms have not caused both total social and total occupational impairment.  The Veteran's overall disability picture from his PTSD does not more closely approximate a disability rating in excess of 70 percent.  38 C.F.R. § 4.7 (2017).  

TDIU                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who do not meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of the Compensation Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors must be considered.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Based on the Board's finding an increase in the Veteran's PTSD rating was warranted, the Veteran meets the threshold requirements for TDIU.  Additionally, when the Veteran's PTSD was rated at 30 percent, the criteria for consideration of a schedular rating were met because the Veteran has been awarded a 60 percent disability rating for his ischemic heart disease.  The Veteran has a single disability rated at 60 percent or more.  Furthermore, the Board finds the preponderance of evidence shows the Veteran is unemployable.  The VA examinations and private opinion noted the Veteran had to stop working due to his PTSD symptoms.  The June 2010 private examiner noted the Veteran's prognosis was poor and his current impairment caused him to be totally disabled from any level of employment.  Further, the Veteran's lay statements and VA examinations noted the Veteran's reluctance to keep his supervisory job because the stress of the job was exacerbating his symptoms.  The Veteran also felt that he would hurt one of his fellow employees if he continued to work.  Accordingly, the Board finds the preponderance of the evidence is for the claim and TDIU is warranted.  See 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to a 70 percent rating for PTSD granted.

Entitlement to a TDIU is granted. 



______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


